                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

WALTER RAGLIN,
                                             :
               Petitioner,                           Case No. 1:00-cv-767

                                             :       District Judge Michael R. Barrett
       -vs-                                          Magistrate Judge Michael R. Merz

BETTY MITCHELL, Warden,
                                             :
               Respondent.



         DECISION AND ORDER DENYING MOTION TO STAY


       This capital habeas corpus case is before the Court on Petitioner’s Motion to Hold

Proceedings in Abeyance which Petitioner advises the Warden opposes (ECF No. 323).

       Petitioner asks that these proceedings be held in abeyance pending a decision by the Sixth

Circuit Court of Appeals in In re Kenneth Smith, Case No. 17-4090, another capital habeas

corpus case on appeal from this Court. In a July 25, 2019, Order, the circuit court vacated its

March 29, 2018, Order in Smith’s case and granted reconsideration of Smith’s request to add

four lethal injection invalidity claims to his petition in this Court. This Court had held Smith’s

motion to amend was effectively a second-or-successive habeas application and transferred the

case to the Sixth Circuit for a determination whether Smith could proceed. In the order now

vacated, the circuit court concluded Smith’s proposed lethal injection invalidity claims could not

be brought in a habeas corpus action by virtue of In re Campbell, 874 F.3d 454 (6th Cir.), cert

denied, 138 S. Ct. 466 (2017).


                                                 1
       Smith asserts Campbell has been abrogated by Bucklew v. Precythe, 139 S. Ct. 1112

(2019), and the circuit court has ordered briefing on that issue (ECF No. 323-1, PageID 4318.)

Raglin seeks a stay of these proceedings pending a decision by the Sixth Circuit on

reconsideration in Smith.

       The Magistrate Judge has already recommended rejection of Petitioner’s reading of

Bucklew as abrogating Campbell (Report and Recommendations, ECF No. 320). Petitioner has

sought and obtained an extension of time to August 2, 2019, to object to that Report (ECF Nos.

321, 322). There are no other pending proceedings in this case. To the extent other proceedings

besides review of that Report are impending, Petitioner has given no notice of what they might

be or justification for staying them.

       On September 29, 2013, Judge Barrett adopted recommendations for dismissal of the

thirty-eight claims made in Petitioner First Amended             Petition,   issued   a certificate of

appealability, and allowed the filing of a Second Amended Petition to plead two lethal injection

invalidity claims (ECF No. 198).         Because of sparring over whether lethal injection invalidity

claims can be brought in habeas as well as under 42 U.S.C. § 1983, no judgment was entered

until four and one-half years later, March 22, 2018 (ECF Nos. 295, 296). However, because of

serial motions to amend the judgment under Fed.R.Civ.P. 59(e), the March 2018 judgment has

still not become final and appealable.

       Granting Petitioner’s Motion to Hold In Abeyance would yet again delay finality.

Conversely, if Petitioner must file his objections by August 2, 2019, this Court will have an

opportunity to assess his argument that Bucklew abrogates Campbell. Should the Court decide

that it does not, Petitioner will have his argument before the Sixth Circuit at the same time as

Kenneth Smith and the circuit court can coordinate the decisions as they see fit.



                                                   2
       The Motion to Stay and Hold in Abeyance is DENIED.



July 27, 2019.

                                                         s/ Michael R. Merz
                                                        United States Magistrate Judge




                                           3
